Citation Nr: 0918045	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  99-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
foot disabilities.

2.  Entitlement to a rating in excess of 30 percent for left 
foot disabilities.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1945 to 
February 1947.

This appeal before the Board of Veterans' Appeals (Board) 
arose from a July 2002 rating decision in which the RO the 
denied the Veteran's claims for ratings in excess of 30 
percent for right foot and for left foot disabilities (to 
include bilateral pes planus, hallux valgus, metatarsalgia, 
corns, calluses, bunions, plantar fasciitis, degenerative 
changes mid-dorsal foot, and calcaneal spurs), as well as 
denied a claim for a TDIU.  The Veteran filed a notice of 
disagreement (NOD) in September 2002 and the RO issued a 
statement of the case (SOC) in September 2003.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2003.

In February 2003, the Veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

In March 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In May 2006, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2008). 

In June 2006, the Board remanded the matters to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional notice and development.  After completing some of 
the requested action, the AMC continued denial of the 
Veteran's claim (as reflected in the April 2009 supplemental 
SOC (SSOC)), and returned the matters on appeal to the Board 
for further appellate consideration.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

One of the primary goals of Board's June 2006 remand was for 
the RO to take appropriate action on the Veteran's July 2005 
request that his previously scheduled RO hearing be 
rescheduled.  In this regard, the Board noted that a May 2005 
RO hearing was cancelled by agreement between the RO and the 
Veteran's representative, but that, thereafter, in a July 
2005 letter, the Veteran requested that his RO hearing be 
rescheduled.  As the claims file did not reflect that the RO 
took any action on the Veteran's subsequent request for 
rescheduling, the Board instructed that such action should 
accomplished on remand. 

The record reflects that the claims file was forwarded to the 
AMC for completion of certain actions requested on remand.  
However, there is no reference to the outstanding RO hearing 
request in any document sent to the Veteran by the AMC, nor 
is there any indication that the claims file was thereafter 
transferred to the RO for rescheduling of the requested RO 
hearing (since the AMC does not schedule hearings).  Further, 
there is no indication that the Veteran has since withdrawn 
his request for a second RO hearing in connection with the 
additional evidence added to the claims file, or for that the 
Board hearing held in March 2006 was in lieu of the requested 
RO hearing.  

Accordingly, the matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should take appropriate action 
on the Veteran's July 2005 request that 
his previously scheduled RO be 
rescheduled.  If the Veteran no longer 
desires such a hearing, a statement to 
that effect (preferably, a signed writing 
by the Veteran) should be associated with 
the claims file. 

2.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken, 
consistent with Stegall (cited to above).

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.

4.  If  any the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

